DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 
Response to Amendment
3.         Applicant's amendment filed on 12/15/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 12/15/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
5.        Claims 1-3, 5-10, 12-18, 37 are allowable. The restriction requirement to the claims 22, 31-32 directed to a non-elected invention/species as set forth in the previous The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 22, 31-32 are directed to a non-elected invention/species, are rejoined because claims 22, 31-32 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.        Claims 1-3, 5-10, 12-18, 22, 31-32, 37 are allowed.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Evani (US 4008202), Zhong (CN101463116), and Jackson (US 2017/0362489). Instant claim 1 has been amended to incorporate specific nonionic monomers and the change in the mole percent of the monomers. The prior arts on the record do not disclose the claim 1 amended features. The closest prior arts do not suggest or disclose the claimed copolymer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766